DETAILED ACTION
This action is in response to the request for continued examination filed 20 April 2022.
Claims 6-8 are withdrawn.
Claim 5 is cancelled.
Claims 3-4 are original.
Claim 2 is previously presented.
Claim 1 is currently amended.
Claims 1-4 are examined.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April 2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites “devices;and” (note the missing space) at line 5. The phrase “devices; and” is recommended.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “emulator apparatus is configured to direct energy supplied by the emulator circuitry to ~ DC bus” in claim 1; and “emulator apparatus of claim 1 configured for connection to a DC bus of a microgrid”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner’s note: See notes in rejection of claims 1 and 3 regarding the structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elias-Alcega (ELIAS-ALCEGA, ANNA, MANUEL ROMAN-BARRI, ALBERT RUIZ-ALVAREZ, IGNASI CAIRO-MOLINS, ANDREAS SUMPER, AND ORIOL GOMIS-BELLMUNT. "Implementation of a test microgrid in Barcelona." In 21st International Conference and Exhibition on Electricity Distribution, Frankfurt, Germany. 2011. 4 pages) in view of Ruiz-Álvarez (“Design, management and comissioning of a utility connected microgrid based on IEC 61850”, 2010).

Examiner’s notes are marked “EN:”.

Regarding claim 1, Elias-Alcega discloses an emulator apparatus, comprising:
a computer-readable data store comprising a plurality of computer-implemented (P3:¶1: “The MCU is a PC running on Windows XP. The iNode and iSockets are embedded boards based on the Freescale i.MX25 processor (ARM9 family) running on Windows CE 6.0. It has also been fully tested embedded boards with Digi’s UNC90 module, which is based on Atmel’s T91RM9200 ARM9 microcontroller and runs on an embedded Linux (Linux kernel v2.6 for ARM9 processors)” EN: The media of the PC and embedded systems are the computer readable media.) control systems that respectively correspond to a plurality of energy storage devices (P3:¶1: “This management system is hierarchical and 3-layered. At the top layer, the Microgrid Control Unit (MCU) (see Fig. 1) manages the overall microgrid. The iNode and iSockets, which represent middle and bottom layer respectively, perform time critical tasks: power control, emergency management and logging, etc. For the time being, it has been considered that there is an iSocket for every microgrid’s unit, and one single iNode (Fig. 1).” EN: see also P3:§CONTROL ALGORITHM further regarding the control systems found on the iNodes and P4:§SCADA for an overall grid management system.);
an interface that receives an indication (P1:§INTRODUCTION:¶3: “IREC microgrid is a living laboratory with capabilities to investigate different microgrid configurations, and apply technologies related to energy flux transfer, power control, communications, electric vehicle, power systems and other technologies”; P3:§CONTROL ALGORITHM:¶3 “The iNode, in the centralised control, receives the information of the total active/reactive power from all the iSockets and receives the reference value (P* Q*) from the MCU.”; EN: the microgrid configuration and reference values for the devices are indications.) of one or more energy storage device from amongst the plurality of energy storage devices (P1:§Components:¶¶1-2: “The power system of the microgrid consists of different emulated and real power units as shown below (Fig. 1 and Fig. 2) … Energy storage unit (4kVA): this unit can be programmed with the charging profile of different battery technologies”); and
emulator circuitry that emulates the one or more energy storage devices (P2:§Emulated generators and consumptions: e.g. “The emulation is performed via hardware. Each three phase hardware emulated unit is composed of two line-frequency phase-controlled AC/DC converters in back-to-back configuration. The converters may behave as active inverters or as active rectifiers. [EN: see fig 4]” responsive to the interface receiving the indication (P1:§INTRODUCTION:¶3: “IREC microgrid is a living laboratory with capabilities to investigate different microgrid configurations, and apply technologies related to energy flux transfer, power control, communications, electric vehicle, power systems and other technologies”; P3:§CONTROL ALGORITHM: e.g. from ¶2 – “In the centralised mode the iNode is in charge of the decisions and the power of one unit depends on the other’s power. On the other hand in the distributed mode the iNode is a bridge between IEC 61850 and CAN and the iSocket is the element responsible for taking the decisions, in addition, the power delivered by each unit is independent of the others” and from ¶3 – “The iNode, in the centralised control, receives the information of the total active/reactive power from all the iSockets and receives the reference value (P* Q*) from the MCU.”; EN: the microgrid configuration and reference values for the devices are indications.), the emulator circuitry configured to emulate the one or more energy storage devices by control systems that respectively correspond to the indication (P1:§Components:¶¶1-2: “The power system of the microgrid consists of different emulated and real power units as shown below (Fig. 1 and Fig. 2) … Energy storage unit (4kVA): this unit can be programmed with the charging profile of different battery technologies”; P3:§CONTROL ALGORITHM:¶3 “The iNode, in the centralised control, receives the information of the total active/reactive power from all the iSockets and receives the reference value (P* Q*) from the MCU.”),
wherein emulator circuitry comprises a dump circuit that is employed by the emulator apparatus to emulate a charging stage (P2:top two list items: “Energy storage unit (4kVA): this unit can be programmed with the charging profile of different battery technologies … Load unit (4kVA): this last unit can emulate the real behaviour of different types of consumptions: … charging of an electric vehicle”; P2:right:¶1: “For example, if it emulates a fully discharged storage unit, the converter does not supply power to the bus, but it may “accept” power from it (which is the equivalent to charging the storage unit).” EN: the Energy storage unit is the dump circuit.);
wherein the plurality of computer-implemented control systems emulate the one or more energy storage devices by a respective control system to emulate a selected energy storage device or combination thereof from the one or more energy storage devices (P2:§Emulated generators and consumptions: e.g. from ¶3 – “The AFE is only visible to a management system. It recieves start/stop messages, active power and reactive power reference values, and it is requested information about status and measurements. The AFE converter tries to deliver the power that it is commanded to. It continuously measures the DC bus voltage. If this voltage drops, the AFE understands that it must extract less power from the bus. On the other hand, if the voltage rapidly increases, it understands that it must inject less power to the bus [3].”; P3:right:¶3: “The iNode, in the centralised control, receives the information of the total active/reactive power from all the iSockets and receives the reference value (P* Q*) from the MCU. With these parameters it calculates Fp and Fq, dimensionless parameters whose values range from -100 to +100. These are sent to the iSockets, who with these values, calculate the set value (P*i Q*j) to send to each converter (Fig. 5).”); and
wherein the emulator apparatus is configured to direct energy supplied by the emulator circuitry to a DC bus when emulating discharge of energy from the energy storage device or the combination of energy storage devices (P2:§Emulated generators and consumptions:¶¶2-3: “It has been considered that a node behaves as a generator (Fig 4.a) when active power flows from the AC side to the DC bus of the lower converter (from now referred as “Emulator”), then from the DC bus to the AC side of the upper converter (from now referred as “Active Front End”, AFE) and finally it returns to the grid. … The AFE converter tries to deliver the power that it is commanded to. It continuously measures the DC bus voltage. If this voltage drops, the AFE understands that it must extract less power from the bus. On the other hand, if the voltage rapidly increases, it understands that it must inject less power to the bus [3].” And fig 4(a) showing the gird as the voltage source.).
Elias-Alcega does not explicitly disclose comprises a plurality of switches that [emulate the one or more energy storage devices, i.e. does not teach that the plurality of control systems performing the emulation comprises switches]. Examiner’s note: see interpretation under 35 USC §112(f) herein above; as described at [0039] and shown in fig 2 of the specification switches are the structure which control the direction of energy to and from the DC bus.
However, Ruiz-Álvarez teaches comprises a plurality of switches that [emulate the one or more energy storage devices and direct energy to a DC bus] (P2:§III: e.g. fig 4 and “Converters can work as active rectifier or as active inverter, and are connected to the grid through AC coils (Fig. 3 and Fig. 4). … This power control makes possible the emulation of the … a battery, a supercapacitor, a variable load, etc. In this paper, this converter will be referred to as Emulator. The other one will be referred to as Converter. The Converter can inject or consume power from the grid: When injecting (Figure 5.a), the node behaves as a generator. In this situation, the Emulator drives the power from the grid to the DC bus. When consuming (Figure 5.b), the node behaves as a load. In this situation, the Emulator drives the power from the DC bus to the grid.” EN: Note the plurality of switches in fig 4 which direct and control energy to/from the AC bus and from/to the DC bus.).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Elias-Alcega in view of Ruiz-Álvarez to include “comprises a plurality of switches that [emulate the one or more energy storage devices and direct energy to a DC bus]” by using the switches to control the power transfer since Elias-Alcega explicitly cites the Ruiz-Álvarez disclosure with regard to emulating a storage device (see Elias-Alcega at P2:right:¶1 – e.g. “This maximum value is time variable and depends on what it is being emulated. For example, if it emulates a fully discharged storage unit, the converter does not supply power to the bus, but it may “accept” power from it (which is the equivalent to charging the storage unit). … If this voltage drops, the AFE understands that it must extract less power from the bus. On the other hand, if the voltage rapidly increases, it understands that it must inject less power to the bus [3].” (reference [3] is the Ruiz-Álvarez disclosure).

Regarding claim 2, Elias-Alcega discloses the emulator apparatus of claim 1, wherein the one or more energy storage devices comprises a battery system (P1:fig 1: indicated by the battery symbols; P2:left:top list item: “Energy storage unit (4kVA): this unit can be programmed with the charging profile of different battery technologies.”), a capacitor system (P1:fig 1: indicated by the capacitor symbol), and a flywheel system.
Examiner’s Note: As shown above, the Elias-Alcega disclosure anticipates two alternatives of the claim and accordingly anticipates the claim. In the interest of compact prosecution, note that the Gomis-Bellmunt (2011) disclosure discloses [in regards to the same (or a similar) IREC microgrid system] at P3:§4:last list item, “Energy storage unit: emulates a storage system which, according to needs, can be a battery, a supercapacitor, a flywheel system”.

Regarding claim 3, Elias-Alcega discloses the emulator apparatus of claim 1 configured for connection to a DC bus of a microgrid (P2:§Emulated generators and consumptions:¶¶2-3: “It has been considered that a node behaves as a generator (Fig 4.a) when active power flows from the AC side to the DC bus of the lower converter (from now referred as “Emulator”), then from the DC bus to the AC side of the upper converter (from now referred as “Active Front End”, AFE) and finally it returns to the grid. … The AFE converter tries to deliver the power that it is commanded to. It continuously measures the DC bus voltage. If this voltage drops, the AFE understands that it must extract less power from the bus. On the other hand, if the voltage rapidly increases, it understands that it must inject less power to the bus [3].” And fig 4).
Elias-Alcega does not explicitly disclose an apparatus configuration using a switching circuit for connection to the DC bus. Examiner’s note: see interpretation under 35 USC §112(f) herein above; as described at [0039] and shown in fig 2 of the specification a switching circuit is the structure which control the direction of energy to and from the DC bus.
However, Ruiz-Álvarez teaches an apparatus configuration using a switching circuit for connection to the DC bus (as cited for claim 1).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Elias-Alcega in view of Ruiz-Álvarez to include an apparatus configuration using a switching circuit for connection to the DC bus by using the switches to control the power transfer since Elias-Alcega explicitly cites the Ruiz-Álvarez disclosure with regard to emulating a storage device (see Elias-Alcega at P2:right:¶1 – e.g. “This maximum value is time variable and depends on what it is being emulated. For example, if it emulates a fully discharged storage unit, the converter does not supply power to the bus, but it may “accept” power from it (which is the equivalent to charging the storage unit). … If this voltage drops, the AFE understands that it must extract less power from the bus. On the other hand, if the voltage rapidly increases, it understands that it must inject less power to the bus [3].” (reference [3] is the Ruiz-Álvarez disclosure).

Regarding claim 4, Elias-Alcega discloses the emulator apparatus of claim 3, wherein the microgrid comprises at least one variable source of power and at least one variable load (PP1-2:§Components: “The emulated systems include: Generation unit (4kVA): this unit can be programmed to emulate different kinds of renewable energy resources such as wind or photovoltaic. The dependence on weather conditions of these sources is reflected in their curve response and, therefore, real behaviour can be reproduced. … Load unit (4kVA): this last unit can emulate the real behaviour of different types of consumptions: sensitive-loads and/or non sensitive-loads, as well as the charging of an electric vehicle. The real systems include: Urban wind turbine power generator (2 x 1 kVA). In order to study the performance of different technologies, both a horizontal and vertical axis microwindmills are installed. Photovoltaic generator (2 x 2.5 kW). As with wind power, two different kind of photovoltaic panels are installed; monocrystalline and polycrystalline. Lithium-ion battery storage (5 kW). The energy supplied by the battery should be enough to support critical loads for at least two hours. Ultracapacitors storage (5 kW). These elements are suited for discharging large amounts of energy during short periods of time to cover peaks in demand and, furthermore, they can go through up to hundreds charge/discharge cycles. PEV slow charger (2 x 3.6 kW). Commercial chargers for plug-in electric vehicles.”).

Response to Arguments
Claim objections
Examiner: The prior objections are withdrawn in view of the amendment to the claims.

Rejection under 35 U.S.C. 112(a), written description
Examiner: The rejections are withdrawn in view of the amendment to the claims. Also note that rejections under 35 USC §112 ¶2 are withdrawn in view of the amendment to the claims.

Rejection under 35 U.S.C. 103
Applicant (P6:¶3-P7:¶4)
In this case, the applied prior art references, applied individually or combined, clearly do not teach some limitations of independent claim 10 [sic, claim 1] as amended.
Elias-Alcega, as understood, is directed to an emulator apparatus the includes algorithmic controls systems that respectively correspond to a plurality of energy storage systems. Elias-Alcega emulates storage devices by algorithms, not circuitry.
The Examiner uses Ruiz-Alvarez to teach a plurality of switches to perform the emulation.
In contrast, independent claim 1, as amended, recites in part:
… [claim limitations omitted]
Applicant submits that the modification to Elias-Alcega by Ruiz-Alvarez is improper as the algorithm control emulation system of Elias-Alcega would not be modifiable by the hardware of Ruiz-Alvarez as it would change the fundamental operation of the invention of Elias-Alcega.
Applicant submits that one or more of the features recited by Applicant in independent claim 1 are not taught or suggested by Elias-Alcega and Ruiz-Alvarez.
Dependent claims 2-4 are believed to be allowable as depending from what are believed to be allowable independent claim 1 for the reasons given above. In addition, claims 2-4 recite further limitations that distinguish over the applied art.
Examiner’s response:
The examiner respectfully disagrees. Regarding “algorithms”, please consider that, as noted in the rejection, Elias-Alcega discloses at P3:right:¶3: “The iNode, in the centralised control, receives the information of the total active/reactive power from all the iSockets and receives the reference value (P* Q*) from the MCU. With these parameters it calculates Fp and Fq, dimensionless parameters whose values range from -100 to +100. These are sent to the iSockets, who with these values, calculate the set value (P*i Q*j) to send to each converter (Fig. 5)”and at P2 – “The AFE converter tries to deliver the power that it is commanded to.”, i.e. that the algorithms perform calculations to determine what to command and that this is relayed ultimately to the converter (hardware). However, Elias-Alcega does not disclose the details of the hardware as regards switches, but instead refers to the Ruiz-Álvarez disclosure with respect to the converter (see Elias-Alcega at P2:right:¶1). As further noted in the rejections, Ruiz-Álvarez disclosure teaches that the converters include a plurality of switches (see P2:fig 4). Accordingly, the examiner respectfully submits that the elements of the claim limitations are found in the art.
Regarding the combination and the alleged change of principle of operation, the examiner respectfully disagrees. Please consider fig 4 (page 2) of the Elias-Alcega disclosure and figs 3 (page 2) and 5 (page 3) of the Ruiz-Álvarez disclosure and the accompanying descriptions, i.e. “Each three phase hardware emulated unit is composed of two line-frequency phase-controlled AC/DC converters in back-to-back configuration. The converters may behave as active inverters or as active rectifiers.  … It has been considered that a node behaves as a generator (Fig 4.a) when active power flows from the AC side to the DC bus of the lower converter (from now referred as “Emulator”), then from the DC bus to the AC side of the upper converter (from now referred as “Active Front End”, AFE) and finally it returns to the grid. On the other hand, it behaves as a consumption when active power flows from the AFE to the Emulator, and then it returns to the grid (Fig 4.b).” (page 2 of Elias-Alcega) and “Each node is composed of two identical bidirectional AC/DC converters in back-to-back configuration (Fig. 2). Converters can work as active rectifier or as active inverter, and are connected to the grid through AC coils (Fig. 3 and Fig. 4). … The Converter can inject or consume power from the grid: When injecting (Figure 5.a), the node behaves as a generator. In this situation, the Emulator drives the power from the grid to the DC bus. When consuming (Figure 5.b), the node behaves as a load. In this situation, the Emulator drives the power from the DC bus to the grid.” (page 2 of Ruiz-Álvarez). There is a one-to-one correspondence of the “back-to-back” converters in the descriptions, i.e. the “lower converter” (“emulator”, e.g. of fig 4) in Elias-Alcega to the “emulator” (e.g. of fig 3) of Ruiz-Álvarez and the “upper converter” (“AFE”, e.g. of fig 4) in Elias-Alcega to the “converter” (e.g. of fig 3) of Ruiz-Álvarez. Further please consider that each disclosure is describing elements of the Catalonia Institute for Energy Research (IREC) microgrid test bed (e.g. see P1:¶¶3-4 of Elias-Alcega and P1:¶4 of Ruiz-Álvarez). Finally consider that the disclosures were published within approximately eight months of one another (June 2011 for Elias-Alcega and November 2010 for Ruiz-Álvarez). It is respectfully submitted that the evidence of record suggests that each disclosure is describing the same (or very similar in view of the time difference) system. Accordingly, the evidence of record does not suggest that the combination will require a change in principle of operation, but rather that the Elias-Alcega disclosure’s reference to the Ruiz-Álvarez disclosure is made to refer the reader to further information regarding the converters. Accordingly, the evidence of record not only suggests the combination but also the feasibility of the combination.
For these reasons, the arguments are unpersuasive.

Conclusion
Claims 1-4 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
ROMAN-BARRI, MANUEL, IGNASI CAIRO-MOLINS, ANDREAS SUMPER, AND ANTONI SUDRIA-ANDREU. "Experience on the implementation of a microgrid project in Barcelona." In 2010 IEEE PES Innovative Smart Grid Technologies Conference Europe (ISGT Europe), pp. 1-7. IEEE, 2010
Discussing the microgrid emulator laboratory of the Elias-Alcega and Ruiz-Alvarez disclosures
AUTHORS UNKNOWN, Online abstract and publication date for the  Ruiz-Álvarez disclosure, obtained from https://ieeexplore.ieee.org/abstract/document/5638857 on 7 May 2022. 1 page
Showing the date of publication of the Ruiz-Álvarez disclosure

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147